DETAILED ACTION
Applicant’s reply filed on 02/11/2021 is acknowledged. 

Specification
The disclosure is objected to because of the following informalities: 
Specification discloses only element 270 is listed as “a solder paste pad 270” (see 3rd paragraph on page 2 of specification submitted on 02/14/2019), however, 270 doesn’t exist in the drawings. Drawing lists pad 260 on the capacitor 240 in figure 2. Therefore, 270 in specification would listed as 260 in the specification.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated over by Miyawaki et al. (US20180084648, hereinafter Miyawaki).

Referring to claim 1, Miyawaki discloses a printed circuit board (PCB) (10 in figures 1 and 9) comprising: 
a blind via (H30 or H40 or H50 within 10); and 
(30 or 40 or 50) vertically embedded within the blind via (H30 or H40 or H50);
a solder paste layered over the discrete component (24 or 25 or 26).  
  the solder paste pad extending laterally beyond the blind via (24 between 21 and 32 extend beyond H30 in figure 9 (see below figure) wherein blind via H30 only extends to the top surface 10SA of figure 9 (see below figure), therefore the pad 24 extends laterally beyond the blind via; similarly for H40 and H50; alternatively embodiment of figures 1 and 10 reads in a similar manner).


    PNG
    media_image1.png
    260
    274
    media_image1.png
    Greyscale


Referring to claim 3, Miyawaki discloses the PCB of claim 1, wherein the discrete component is a decoupling capacitor (paragraph 0035 of Miyawaki states, “The chip components 30 and the like are chip capacitors, for example; however, if the chip components can be supplied in a state where the chip components are disposed on a carrier tape or the like and can be placed at predetermined positions of the first wiring board 10 by a mounter, the chip components may alternatively be chip resistors or the like. Moreover, the chip component 40 may be a capacitor”).  

Referring to claim 4, Miyawaki discloses the PCB of claim 1, wherein further comprising: 
a conductive pad layered in the blind via below the discrete component (39 in bottom H30 below 30 or 49 in bottom H40 below 40 or 59 in bottom H50 below 50 in figures 9 of Miyawaki). 


Referring to claim 5, Miyawaki discloses the PCB of claim 1, wherein vertically embedding the discrete component (30 or 40 or 50 of Miyawaki as stated in the rejection of claim 1 above). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein vertically embedding the discrete component comprises: performing a blind via process on the PCB; performing an assembly process on the PCB; and performing a via-in-pad process on the PCB. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-12, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over by Miyawaki in view of Graydon et al. (US20080202799, hereinafter Graydon).

Referring to claim 6, Miyawaki discloses the PCB of claim 5, but fails to disclose wherein the PCB is a multilayer board. 
Graydon discloses the PCB is a multilayer board (multi-layer PCB in fig. 3; paragraph 0028 states, “FIG. 3 shows a structure wherein a component 104 is installed in a two-layer PCB sandwich. The component 104 is embedded in a top PCB layer 302. This may be done before a bottom PCB layer 303 is affixed to the top PCB layer 302”). 
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki to have pad as taught by Graydon in order to simplify manufacturing processes of circuit and insulating layers along thickness of the board and/or accommodate multiple circuit layers along with insulating layers of the circuit board to use in various electronic devices.

No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the blind via process comprises: producing a multilayer board; and performing an ablation process to produce depth of the blind via. The product is what it is not how it’s made by different processes. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 7, Miyawaki in view of Graydon disclose the PCB of claim 6 (multi-layer PCB Miyawaki in view of Graydon in the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a direct laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 8, Miyawaki in view of Graydon disclose the PCB of claim 6 (Miyawaki in view of Graydon in the rejection of claim 6). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the ablation process comprises performing a combination of a mechanical drill with laser ablation. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 9, Miyawaki in view of Graydon disclose the PCB of claim 6 (38 or 48 or 58 on bottom of 39 or 49 or 59 and 24 or 25 or 26 on top of 30 or 40 or 50 in blind via H30 or H40 or H50 of Miyawaki as rejected in the claim 1) . 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein performing the assembly process comprises: injecting a solder paste into the blind via; plugging the discrete component into the blind via; applying a solder paste on the top layer of the PCB; and performing a reflow to permanently attach the component to the PCB. The product is what it is not how it’s made by different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 10, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is injected using a solder jet printer to control a location and an amount of solder paste to be injected. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 11, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 12, Miyawaki in view of Graydon disclose the PCB of claim 9 (Miyawaki in view of Graydon in the rejection of claim 9). 
No patentable weight has been given to the method of manufacturing limitations (i.e., wherein the solder paste is applied on the PCB by spraying the solder paste using a jet printer. The product is what it is not how it’s made by different processes), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Referring to claim 25, Miyawaki discloses a printed circuit board (PCB) (10 in figure 1 and 9) comprising: 
(H30 or H40 or H50) connecting an outer layer of PCB (a layer of 10); and 
a discrete component (30 or 40 or 50,) vertically embedded within the via (H30 or H40 or H50);
a solder paste layered on the discrete component (24 or 25 or 26).  
  the solder paste pad extending laterally beyond the via (24 extend beyond H30 or H40 or H50); wherein the solder paste pad is over the via but is not within the via (24 between 21 and 32 extend beyond H30 in figure 9 (see below figure ) wherein blind via H30 only extends to the top surface 10SA  of figure 9 (see below figure), therefore the pad 24 extends laterally beyond the blind via; similarly for H40 and H50; alternativaly embodiment of figures 1 and 10 reads same way ) .

    PNG
    media_image1.png
    260
    274
    media_image1.png
    Greyscale
 
Miyawaki fails to disclose a via connecting an outer layer of the PCB with one or more inner layers of the PCB.
Graydon discloses a via connecting an outer layer of the PCB with one or more inner layers of the PCB(a via at 104 connecting an outer layer 305 with inner layer 303 in figure 3; paragraph 0028 states, “FIG. 3 shows a structure wherein a component 104 is installed in a two-layer PCB sandwich. The component 104 is embedded in a top PCB layer 302. This may be done before a bottom PCB layer 303 is affixed to the top PCB layer 302”). 
It would have been obvious design choice to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki to have pad as taught by Graydon in order to simplify manufacturing processes of circuit and insulating layers along thickness of the board and/or accommodate multiple circuit layers along with insulating layers of the circuit board and connects circuits at inner layer to the embedded components to use in various electronic devices.

Referring to claim 27, Miyawaki in view of Graydon disclose the PCB of claim 25, wherein the discrete component is a decoupling capacitor (paragraph 0035 of Miyawaki states, “The chip components 30 and the like are chip capacitors, for example; however, if the chip components can be supplied in a state where the chip components are disposed on a carrier tape or the like and can be placed at predetermined positions of the first wiring board 10 by a mounter, the chip components may alternatively be chip resistors or the like. Moreover, the chip component 40 may be a capacitor”).  


Referring to claim 28, Miyawaki in view of Graydon disclose the PCB of claim 25, wherein further comprising: 
a conductive pad layered in the blind via below the discrete component (39 in bottom H30 below 30 or 49 in bottom H40 below 40 or 59 in bottom H50 below 50 in figures 9 of Miyawaki). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki as applied to claim 1 or 25 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 2, Miyawaki discloses the PCB of claim 1, but fails to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB.
Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang  ; alternatively figure 5 or figure 8 in view of figure 3 of Jang).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply pin of the package and the decap is remarkably reduced, compared with another case (e.g., FIG. 1). Therefore, PI is improved, and a decap is embedded at the inside of a PCB, compared with another case, and thus the PCB is free from restriction of mounted space and a wiring. Other power supply pins 343 b and 343c each are connected to the power supply line 311 of the PCB 310 through vias”. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin and Miyawaki in view of Graydon as applied to claim 1 or 25 above, and further in view of Jang et al. (US20140146499, hereinafter Jang).

Referring to claims 26, Miyawaki in view of Graydon disclose the PCB of claim 25, but fail to disclose wherein the discrete component is vertically embedded under a grid array coupling the PCB to second PCB 

Jang discloses wherein the discrete component (a first decap 313 or a second decap 314) is vertically embedded under a ball grid array (380) coupling the PCB (PCB 310) to an integrated circuit (IC) package (340, figure 3 of Jang  ; alternatively figure 5 or figure 8 in view of figure 3 of Jang).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the PCB of Miyawaki in view of Graydon to couple the PCB to the package as taught by Jang by well know technique such ball grid array in order to transmit electrical signal, power or ground between two adjacent devices and utilize PCB with components in a minimum space; and paragraph 0031 of Jang states, “A length of a wiring that connects a power supply pin of the package and the decap is remarkably reduced, compared with another case (e.g., FIG. 1). Therefore, PI is improved, and a decap is embedded at the inside of a PCB, compared with another case, and thus the PCB is free from restriction of mounted . 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 25-28 have been considered but are not persuasive.
Referring to applicant arguments, applicant provides comment on wrong figures 7-8 of Jung. Examiner provided rejection based on figure 1 and 9 or figures 1 and 10. 
Based on applicant invention, applicant has support only in figure 2 wherein only part of via hole (see below left figure (figure 2 of claimed invention) wherein section A as blind via) only accommodated by capacitor and lower solder pad as considered as bling via; any part of hole above that considered (see below section B as beyond blind via and within the board) beyond laterally from capacitor and accommodating top solder pad considered as laterally beyond blind via.
Jung discloses in figure 9 (see below right figure) that H30 having depth same as D30 and extend until top boundary 10SA of 10 defined as blind via and solder pad 24 between second end electrode 32 and junction electrode 21 beyond the boundary of 10 and the boundary of recessed portion H30.
Therefore, the applicant’s arguments are not persuasive.


    PNG
    media_image2.png
    304
    280
    media_image2.png
    Greyscale
                 
    PNG
    media_image1.png
    260
    274
    media_image1.png
    Greyscale

Communication
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/           Examiner, Art Unit 2847                                                                                                                                                                                             
/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847